Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is a Non-Final Office action based on the 16/947846 application RCE filed on 04/21/22. 
Claims 1, 3-8, 10-16, & 20-30 are pending and have been fully considered.
Claims 26-30 are newly added.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 , 13, 16 & 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claim 1, the claim is drawn towards potency testing in the preamble, however later in the claim nothing about potency is mentioned. Therefore it is unclear what is being done with respect to potency or what indicates potency from the claim language and correction is required.
With respect to Claims 6,13, & 23-25:

Claim 6, in ii, recites “the recombinant protein,” while step I recites “two or more recombinant proteins.
For Claim 13, and 23-25, i recites “the viral protein,” and “viral protein” is mentioned before this.
Therefore- these claims fail to have proper antecedent basis.
Claim Rejections - 35 USC § 103
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


1. Claims 1, 3-8, 10-16, & 20-30, are rejected under 35 U.S.C. 103(a) as being obvious over EICHMEYER in WO 2014/134561(as cited on IDS dated 09/13/2017 of parent case) in view of COHEN in US 20060062800 and further in view of HO in ADVANCES IN MASS SPECTROMETRY FOR THE IDENTIFICATION OF PATHOGENS. 
With respect to Claims 1, 6-8,13-15,17, & 20-26, EICHMEYER teaches of  a method of making a vaccine composition(paragraph 0014) and a method of determining the level of recombinant protein(which is the same as applicants instant method to determine potency- they are detecting amount/level of recombinant protein) using mass spectrometry, wherein the protein is expressed recombinantly (determining the relative expression)(paragraphs 0130-0132), and teach of this detection with adenovirus expression systems(paragraph 0132), and the method is used for vaccine manufacture  or specifically for potency of vaccine testing (Claim 6, 8, 28 & paragraphs 0045-0049). In addition to relative expression, EICHMEYER et al. also teach of detecting absolute expression by comparison to a known standard(paragraph 0065, 0070, 0198, 0201, 0204), of detecting proteolytic peptide surrogates(paragraph 0066) and that the infected proteins have at least 80% identity to the recombinant ones(paragraph 0038). More specifically, EICHMEYER et al. teach of methods and mass-labeled peptides for use in said methods for quantifying the presence of a one or more viral proteins in a sample of a preparation containing agents which bind to said viral protein, using mass-spectroscopic analyses of the sample and standards containing known amounts of labeled and unlabeled signature peptides, in particular wherein said viral proteins are antigens in a vaccine for porcine circovirus(abstract), and even more specifically of method of quantifying the presence of a one or more viral proteins in a sample, comprising:
a. adding a known quantity of at least one stable-isotope-labeled signature
peptide specific to at least one viral protein to the sample(infecting cell);
b. digesting the sample with a protease;
c. running mass-spectroscopic analyses of the sample; and
d. determining the amount of viral protein in the sample(abstract), and also of d) determining the amount of viral protein in the vaccine preparation sample(paragraph 0008). EICHMEYER et al. further teach of many analysis methods that can quantify whole samples(multiple proteins) without prior purification(paragraph 0052, 0051, 0056). EICHMEYER et al. also teach that the above method is used as a method of manufacture of a viral vector vaccine (paragraphs 0003, 0005, 0045, 0114). EICHMEYER et al. further teach of using differentiation to ensure development of proper dosages (i.e., relative potency) in a commercial product (paragraph 0083). 
Therefore—EICHMEYER et al. teach of the specifically claimed method steps. Since EICHMEYER does not using the terms “testing for vaccine potency/efficacy”, nor of the “without separation of recombinant protein form other protein,” if this is unclear to one of ordinary skill, COHEN et al. is used to remedy this.
	COHEN et al. teach of method related to poxvirus vaccines (abstract), and more specifically teach of detecting the efficacy of vaccines (paragraph 0254, 0255). COHEN et al. further teach of the invention encompasses an isolated nucleic acid encoding a soluble truncated poxvirus envelope protein having substantial homology to the proteins disclosed herein(paragraph 0219). COHEN et al. teach of cell lysis (paragraph 0068, 0399). Thought COHEN teaches “isolated,” their definition of isolated also fits/gives room to other compounds which fall into applicants instant claiming of 85 percent sequence identity for the “another protein,” which isn’t separated out. Specifically, COHEN et al. teach that the nucleotide sequence of an isolated nucleic acid encoding a soluble truncated poxvirus envelope protein is "substantially homologous", that is, is about 60% homologous, more preferably about 70% homologous, even more preferably about 80% homologous, more preferably about 90% homologous, even more preferably, about 95% homologous, and even more preferably about 99% homologous to a nucleotide sequence of an isolated nucleic acid encoding a protein disclosed herein (e.g., A33Rt [SEQ ID NO:4], B5Rt [SEQ ID NO:6, and L1R(185t) [SEQ ID NO:2]). More preferably, the nucleotide sequence of a nucleic acid encoding a truncated soluble poxvirus envelope protein as disclosed herein is the sequence of (e.g., A33Rt [SEQ ID NO:4], B5Rt [SEQ ID NO:6, and L1R(185t) [SEQ ID NO:2])(paragraph 0219). It would have been obvious to one of ordinary skill in the art to test vaccine potency as in COHEN in the method of EICHMEYER due to the need in the art for better vaccine due to all the problems which can occur with viruses such as bioterroism (COHEN, paragraph 0008).
	Further if the above is still not clear to one of ordinary skill in the art, in the least, EICHMEYER merely seems to be adding and extra step to what is done in the instant claims (separation). It would be obvious to one of ordinary skill to omit a separation step, since mass spectrometry is able to detect what is actually contained in the sample—and therefore it would be obvious to one of ordinary skill in the art to omit a step for ease of use/having a more simplified method(detecting the recombinant protein by mass spec without separation of other proteins), to arrive at the instant method.
	Further if it is still not clear that EICHMEYER and COHEN et al. teach of analysis of a lysate without separation or purification, HO et al. is used to remedy this. HO et al. specifically teaches of the direct analysis of whole pathogenic microbial cells with matrix-assisted laser desorption/ ionization MS without sample separation reveals specific biomarkers for taxonomy, and has the advantages of simplicity, rapidity, and high-throughput measurements. The MS detection of polymerase chain reaction (PCR)-amplified microbial nucleic acids provides an alternative to biomarker analysis. This review will conclude with some current applications of MS in the identification of pathogens(abstract). HO et al. specifically teach of analysis of lysate samples(). It would have been obvious to one of ordinary skill in the art to analyze lysate samples without separation first as is done in HO in the methods of EICHMEYER and COHEN due to the need in the art for more rapid and accurate method of using MS or organisms and due to the fact that analysis by MS without pretreatment is not available (HO,Page 2011, second column first paragraph and also abstract).
With respect to Claim 3 & 10-11, EICHMEYER teach of using an adenovirus vector vaccine (paragraph 0133).
With respect to Claim 4 & 12, COHEN et al. teach of adenovirus recombinant protein (paragraph 0149).
With respect to Claim 5, COHEN et al. teach of the viral vaccine comprising a poxovirus component (being specific to pox virus (abstract). 
With respect to Claims 27-29, COHEN et al. teach of using balb mouse cells(paragraph 0373). 
With respect to Claim 30, EICHMEYER et al. teach of LC MS/MS (paragraph 0052).
Response to Arguments
Applicant's arguments filed 04/21/22 have been fully considered but they are not persuasive. 
Applicant has overcome some of the prior 112 rejections due to the instant amendments, however some remain and the amendments brought up new ones as shown above. 
With respect to the prior art, applicant argues that the prior art does not teach of, “without separating the recombinant or viral protein from other proteins in the cell
lysate or supernatant until after a digestion step prior to the mass spectrometry analysis,” and therefore teaches away from the instant invention. The examiner disagrees. However, a new reference HO was used to teach of this point.

All claims remain rejected as shown above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797